Citation Nr: 1302970	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  12-29 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to a compensable disability rating for service-connected residuals of a partial amputation of the tip of the third right finger.  

6.  Entitlement to a compensable disability rating for service-connected residuals of a laceration of the right ring finger.  

7.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for disability exhibited by obesity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the Veteran's VA Form 9 (Appeal to the Board of Veterans' Appeals) was received on October 11, 2012.  Although the Veteran did not indicate on that form whether he did or did not desire a hearing before a member of the Board, in a statement received on October 31, 2012, the Veteran expressed his desire for a Board hearing via videoconference.  The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2012).  In accordance with the request, the Veteran must be provided an opportunity to present testimony during a hearing.  See 38 C.F.R. § 20.700(e) (2012).

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  Notify the Veteran of the date and time of the hearing.  Allow the Veteran and his representative an opportunity to prepare for the hearing.  

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


